NOTE: ThiS order is n0nprecedentia1.
United States Court of Appeals
for the Federal Circuit
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION
EURAND, INC., CEPHALON, INC.,
AND ANESTA AG,
Plaintiffs-Cr0ss Appellants,
V.
MYLAN PHARMACEUTICALS INC.
AND MYLAN INC.,
Defendants-Appellcmts,
AND
BARR LABORATORIES, INC., TEVA
PHARMACEUTICALS USA, INC., AND TEVA
PHARMACEUTICAL INDUSTRIES LTD.,
Defenclants-Appellees.
2011-1399, -1409
Appeals from the United States DiStrict C0urt for the
District of De1aware in case n0. 09-MD-2118, Judge Sue
L. R0bins0n.

EURAND V. MYLAN 2
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION
EURAND, INC., CEPHALON, INC.,
AND ANESTA AG,
Plaintiffs-Appellants,
V.
ANCHEN PHARMACEUTICALS, INC. AND
ANCHEN, INC., t
Defendom,ts-Appellees.
2011-1408, -1410, -1411, -1412
Appea1s from the United States District C0urt for the
I)istrict of Delaware in case no. 09-MD-2118,`Judge Sue
L. Robinson.
ON MOTION
ORDER
Eurand, Inc. et al. (Eurand) move to dec0ns01idate
2011-1408, -1410, -1411, and -1412 from the expedited
appeals, 2011-1399, -1409. Mylan Pharmaceutical Inc. et
a1- move for clarification of the briefing schedule Eurand
oppose
Upon consideration there0f,
IT ls ORDERED THAT:
(1) The motion to dec0nso1idate is granted The
revised official captions are reflected above.

3 EURAND V. MYLAN
(2) The motion for clarification is granted to the
following extent The expedited briefing schedule in 2011-
1399, -1409 is clarified to include the cross-appeal. The
parties must use hand delivery or overnight delivery for
service of all briefs. The appellants' response/reply brief
is due no later than June 30, 2011.1 If Barr Laboratories
and Teva Pharmaceuticals USA Inc. et al. are participat-
ing in 2011-1399, -1409, their appellees' brief is due no
later than June 30, 2O11.2 The cross-appellants reply
brief is due within 3 days of service of the appellants'
response/reply brief. The joint appendix is due within 1
day of service of the cross-appellants reply brief Appeals
2011-1399, -1409 will be placed on the next available
calendar after briefing is completed in those cases.
(3) Briefing in 2011-1408 et al. should be calculated
from the date of docketing of 2011-1408.
1 The cross-appellants' recently received opening
brief is deemed submitted for only 2011-1399, -1409.
2 lt is unclear from the various papers submitted by
the parties whether Barr is involved in 2011-1399, -1409
or in 2011-1408 et al. Because Barr appears to be aligned
with Mylan in the district court's judgment of ir1Validity,
the court assumes that Barr is participating as an appel-
lee in 2011-1399, -1409. The court further assumes that
Teva Pharmaceuticals USA, Inc. and Teva Pharmaceuti-
cal lndustries Ltd. are aligned with Barr in 2011-1399, -
1409. H0weVer, the district court's judgment does not
clearly mention Teva by name. lf the court's assumptions
are incorrect, the parties should promptly inform the
comt.

EURAND V. MYLAN 4
FoR THE CoURT
\-ll-lN 2 7  /s)' J an Horbaly
Date J an Horbaly
Clerk
cc: J ames H. Wallace, Jr., Esq.
Donald J. Mizerk, Esq. ,_S_ co wl-EB
George C. Lombardi, Esq. THEl|£i|fliti]R€nii.Pdl§Fc|USaTF0R
William J. Marsden, Jr., Esq. JUN 2 7 2011
s8
.lAN HDRBAL`{
CLERK